I concur in the conclusion that the instructions given in this case require reversal for reasons I shall later state.
I am aware that the case of State v. Lingman, 97 Utah 180,91 P.2d 457, must be carefully studied to be thoroughly understood. This court was there confronted with the difficult problem of attempting to articulate antiquated statutes (enacted at a time prior to our presently highly developed state of technological progress) defining the crime of involuntary manslaughter, with new situations arising out of the growth in the use of the automobile; and of laying down rules as to when, under those old statutes, the driver of an automobile involved in an accident, fatal to some one other than himself, was guilty of the crime of involuntary manslaughter. However difficult it may be to follow the intricacies of the reasoning in the Lingman case, I believe that decision has greatly simplified the giving of instructions to the jury in involuntary manslaughter cases arising out of automobile-caused deaths. Since the Lingman case, scores of such involuntary manslaughter cases have been tried under the language of Section 103-28-5, *Page 528 
U.C.A. 1943, without serious difficulty as to instructions. There is no reason why the judges of the trial courts should not follow the rules laid down in that case. They are applicable to the instant case.
It was recognized in the Lingman case, 91 P.2d 457, 466, that under arm (b) of the rearranged Section 103-28-5, U.C.A. 1943, quoted in the opinion of Mr. Justice WADE, that the required element of criminal negligence might be supplied in the doing of a lawful act which might produce death if there was even a slight deviation from due caution and circumspection. The criminal negligence is supplied by the doing, in an unlawful manner or without due care and circumspection, an act which mightproduce death. An example will suffice: Assume that the raising of a heavy safe along the outside wall of an office building would be lawful during certain hours of the day. It might still be an act fraught with great potentialities for danger to pedestrians and traffic and certainly if it fell because of its being lifted by too weak a cable the lawful act of raising the safe would thus be done in an unlawful manner, or without due caution and circumspection, and in a manner which might produce death. This is an example of a lawful act done in an unlawful manner not involving an automobile traffic death. The under-quoted language from the Lingman case, 91 P.2d 466 (quoted in the prevailing opinion), states that the principles suggested by the illustration of the careless raising of the safe are also applicable to certain traffic violations which violations are attended with recklessness or marked disregard for the safety of others. The very language of the Lingman case held this. We were not compelled to wait on the cases decided since the Lingman case, as suggested by the prevailing opinion. The Lingman case itself so held. We said:
"The distinct characteristic then of arm (b) is that the act must be one which has knowable and apparent potentialities for resulting in death. If such an act is done in an unlawful manner or without due care and circumspection, the criminal negligence is present. In other words, a dangerous act done in an unlawful manner or even *Page 529 
with lack of the care which such an act calls for is done with criminal negligence. It does not require reckless handling or conduct evincing marked disregard for the safety of others. The ingredient of intrinsic dangerousness, plus the unlawful manner or the lack of due care and circumspection demanded by the nature of the act, even be that slight, constitutes criminal negligence. It is quite true that certain infractions of the traffic laws where the violation is done in a reckless manner or with marked disregard for the safety of others may also rise to the level of acts fraught with danger to human life, and perhaps be chargeable either under arm (a) or (b) of the statute."
I do not think that where the lawful act is such as might produce death and is done in an unlawful manner or without due care and circumspection there need be recklessness nor a marked disregard for the safety of others in the ordinary sense in which we use the word "recklessness." Indeed the doing of a lawful act fraught with possibilities for producing death, or in an unlawful manner or without due care and circumspection, may be considered as the equivalent of doing the act in marked disregard for the safety of others or in a reckless manner. A slight deviation from the norm of caution required in handling high explosives or highly inflammatory materials might be done without due care and circumspection and therefore be the equivalent of being done in a reckless manner or with a marked disregard for the safety of others.
The rules set out in the Lingman case appear to me to make it unnecessary to use arm (b) in automobile-caused death cases. If it were the purpose of the trial court to use arm (b) and thus attempt to give instructions to fit it, he would have made his problem more difficult.
We said in the Lingman case:
"* * * But under the law regulating automobile traffic, driving in an unlawful manner may be looked at as a total unlawful act, rather than broken down into the elements of lawful act of driving, plus an unlawful manner. Paradoxically, the lawful act of driving in an unlawful manner is an unlawful act. Hence, if done with recklessness or with marked disregard for the safety of others, it may as well be considered as falling under arm (a). And of course if the act is fraught with danger to life and done in an unlawful manner, it could hardly be other than done recklessly." *Page 530 
This simplified the problem by bringing all infractions of the rules set out in the Title 57, R.S.U. 1933, as amended by Chapter 48, Laws of Utah 1935 (now known as Title 57, Chapter 7, U.C.A. 1943), regarding the use of automobiles on the highways under one designation of "an unlawful act not amounting to a felony" whenever the act was done with recklessness or with marked
disregard for the safety of others since we considered that driving (which was itself lawful) became an unlawful act if it were done in an unlawful manner; for example, driving in excess of the speed limit may be considered an unlawful act. Driving through a stop sign is an unlawful act even though the driving part may be lawful (although such failure to stop might not be attended by recklessness). But, as stated in the Lingman case, and as suggested in the main opinion, such unlawful acts may or may not be attended with recklessness or marked disregard for the safety of others and therefore may or may not rise to the level of a criminal act. Driving through a stop sign, or even stopping there and then entering a through highway when another car is approaching so near as to constitute an immediate hazard, are all, in the totality of ingredients, unlawful acts although — to pick out one ingredient — the propulsion along the highway on wheels, if the car is in proper condition for driving, taken by itself is a lawful act. This has simplified very greatly the problem of dealing with those involuntary manslaughter cases arising out of automobile accidents.
But in order to complete the elements necessary to constitute the crime of involuntary manslaughter, there must attend the type of driving which is unlawful, either recklessness or a marked disregard for the safety of others, as another ingredient in the totality of the act. As before stated, in cases where the driving is such as to carry with it a potentiality for producing death the criminal negligence is supplied where it is done without due caution and circumspection. An act which "might" or is likely to produce death when done without due care and circumspection *Page 531 
can be considered as an act done recklessly and without regard for the safety of others.
It then comes down to this: That in automobile-caused deaths
(1) the commission of an unlawful act within the classification of malum prohibitum, but of such a sort as to involve a marked disregard for the safety of others or recklessness (which come under arm (a) of the rearranged Section 103-28-5, U.C.A. 1943, quoted in the opinion of Mr. Justice WADE); (2) the doing of a lawful act fraught with apparent danger to human life when such act is done in an unlawful manner; and (3) the doing of the same act without due caution and circumspection, may in most every case be reduced to the common denominator of doing an unlawful act not amounting to a felony in a reckless manner or with marked disregard for the safety of others.
A careful reading of the Lingman case discloses everything which has here been said.
May I here call attention to what I consider to be the basic difficulty which besets counsel for the defendant in this case. He quotes the following language from the Lingman case, and refers to it as though it were intended to illustrate a number of specific cases:
"* * * Concretely illustrated, the gamut of infractions of the traffic laws may range from all but completely stopping at a stop sign before entering a sparsely traveled portion of an arterial highway, to a drunken driver's madly careening down a traffic-laden street. Death from the former would only give rise to a civil action; * * *."
From the very language of this quotation it is quite apparent that what was being concretely illustrated was not definite examples of a series of unlawful acts, but the gamut through which such acts could range. The usual way of blocking out a range or gamut is to give illustrations of situations at both ends of the range. That was attempted to be done in the Lingman case. I agree with the prevailing opinion that there must be read into the fact situation which forms one end of the illustrated gamut of unlawful *Page 532 
acts, the fact that death ensued from the sudden dart of a child or other person in front of the slowly moving but unlawfully non-stopping automobile. This is apparent from the statement that
"death from the former would only give rise to a civil action."
As to the instructions: I admit my inability to understand parts of them. I think, as Mr. Justice WADE suggests, that in instructing the jury the whole course of defendant's conduct, including his conduct in reference to the stop sign and his entering the intersection should be considered together. Whether defendant completely stopped at the stop sign and then started up again and entered the intersection when another car was so near as to constitute an immediate hazard, or whether he was guilty of the latter act and also a failure to stop at the stop sign, the jury should have been instructed that if, under the evidence, they concluded that the sum total of his acts and omissions, (if they found that there were any omissions of required acts) were attended by recklessness or a marked disregard for the safety of others, that would be grounds for finding him guilty of involuntary manslaughter.
I am unable to fathom the meaning of an instruction which designates a "failing to know that he wasn't stopping" as criminal negligence. The driver would have to be wholly unconscious or utterly wool-gathering if he failed to know that he was not stopping.
I think the jury could find it criminal negligence to proceed through a stop sign and out into the intersection when another car was approaching the intersection so close as to constitute an immediate hazard. In such case, the jury could find the whole course of such conduct criminal negligence whether the failure to stop was due to failure to observe the stop sign or due to wilfully ignoring it. Furthermore, if the defendant did stop at the sign and then started up and proceeded into the intersection when another car was approaching so close as to constitute an immediate hazard *Page 533 
the jury could find the defendant guilty of criminal negligence if it found this unlawful act (or in its other aspect lawful driving in an unlawful manner) of so entering the intersection was attended with recklessness or a marked disregard for the safety of others and not merely an error of judgment.
I think that in some places the instructions are not only meaningless, but misleading and unintelligible. It is for that reason that I agree in the reversal. In the Lingman case, the district courts were presented with very definite principles arrived at after many, many hours of deliberations. I see no reason why those principles should not be followed.
From what I have said above, it is apparent that I agree with the language of Mr. Justice WADE — very well stated — reading as follows:
"Here it would make little difference whether he stopped at the stop sign or not. The fact that he entered this intersection at a time when another car was approaching so near as to constitute an immediate hazard made it highly dangerous to the occupants of that car regardless of whether he came to a complete stop, or merely slowed down or drove through without even slowing down. The thing that created the danger was the fact that he entered the intersection when a car which had the right of way over him was approaching and that he failed to yield the right of way and thereby caused the accident. It was his duty under those circumstances to look and be sure that there was no car approaching so near as to create an immediate hazard before he drove his car into the intersection. This duty in this respect was just as great if he came to a full stop as if he failed to stop. The fact that there was a stop sign should have told him not only that he must stop, but that if there was a car approaching, the driver would expect him to yield the right of way, and that it would be highly dangerous for him to proceed into the intersection without first ascertaining that no car was approaching so near as to constitute an immediate hazard. If under these circumstances his failure to yield was the result of inattention on his part or because of his failure to observe and see in time that there was a car approaching on the intersecting highway, or if he saw the approaching car in time to yield the right of way and failed to do so, then the jury from those facts would be justified in finding that he was guilty of conduct which was reckless or in marked disregard for the safety of others. That inattention to the traffic and other persons on the highway *Page 534 
which results in a driver's failure to avoid great danger and injury to others who are on the highway, has been repeatedly held by this court to constitute recklessness and to justify a verdict of manslaughter."